IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-50030
                         Summary Calendar



SEAN DAVID CARPENTER,

                                         Plaintiff-Appellant,

versus

JOHN DOE, in individual capacity; KAY PAUL, in individual
capacity; GERALD ELLIOT, in individual capacity; STEVE COUTIER,
in individual capacity; GARY SHERLEY, in his official and
individual capacity; LARRY F. TINSLEY, in his official and
individual capacity; CHRISTINE SINK, in her individual capacity,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-01-CV-195
                       --------------------
                           July 1, 2002

Before JOLLY, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Sean David Carpenter, Texas prisoner # 920783, has moved

this court for permission to proceed in forma pauperis (IFP) on

appeal following the district court’s dismissal of his 42 U.S.C.

§ 1983 complaint for failure to state a claim based on its

determination that his claims were time-barred and barred by Heck


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-50030
                                  -2-

v. Humphrey, 512 U.S. 477 (1994).    By moving for IFP, Carpenter

is challenging the district court’s certification that IFP status

should not be granted on appeal because his appeal is not taken

in good faith.   See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.

1997).   A dismissal for failure to state a claim pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) is reviewed under the same de novo

standard of review applicable to dismissals made pursuant to FED.

R. CIV. P. 12(b)(6).   Harris v. Hegmann, 198 F.3d 153, 156 (5th

Cir. 1999).

     We hold that the district court correctly dismissed

Carpenter’s claims arising from the events that occurred between

September 25, 1998, and November 11, 1998, as time-barred.    See

Baugh, 117 F.3d at 202 (where merits of appeal are intertwined

with the certification decision, this court may determine both

issues).   We further hold that Carpenter has not demonstrated

that a nonfrivolous issue exists whether the district court erred

in dismissing his claims that allegedly arose between May 12 and

May 26, 1999, pursuant to Heck.

     Carpenter has failed to show that his appeal involves

nonfrivolous legal issues.    His claims are “inextricably

intertwined” with the district court's certification decision,

and, therefore, we dismiss the appeal as frivolous in the

interest of judicial economy.    See Baugh, 117 F.3d at 202; 5TH

CIR. R. 42.2.

     Motion for IFP status DENIED; appeal DISMISSED.